Citation Nr: 1700127	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  13-14 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides and/or as secondary to coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1963 to April 1967, including a period of service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The rating decision denied the Veteran's claim of entitlement to service connection for hypertension, to include as due to exposure to herbicides.


FINDING OF FACT

The Veteran has current hypertension associated with herbicide exposure in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. § 1110, 1116 (West 2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability that was caused or aggravated by a disease or injury in active military service.  38 U.S.C.A. § 1110.  Service connection requires evidence of 1) an in-service disease or injury; 2) a current disease or disability; and 3) a nexus between the in-service event and the current disease or disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran asserts that his hypertension is due to exposure to herbicides, or, in the alternative, that his hypertension is secondary to his service-connected coronary artery disease. See August 2010, January 2012 and June 2015 statements from the Veteran.

Service treatment records are negative for complaints, findings, or diagnoses related to hypertension. Post-service treatment records reveal that the Veteran has a current diagnosis of hypertension and has been consistently taking several medications for treatment. A January 1998 private facility treatment note reflects an impression of hypertension with underlying coronary artery disease. In the Veteran's January 2008 cardiac clearance preoperative assessment, hypertension was listed as one of his risk factors.

The Veteran has been afforded VA examinations with regard to hypertension. During the May 2013 VA examination, the examiner noted the Veteran had a current diagnosis of hypertension, with a 1989 onset date. The examiner further noted the Veteran was diagnosed with hypertension around 2000, but was currently stable and taking continuous medications. No opinion was given regarding the etiology of the Veteran's hypertension. 

The physician conducting a May 2015 VA examination reported that the Veteran had hypertension and coronary artery disease, and while hypertension was a risk factor for coronary artery disease, coronary artery disease does not cause hypertension. Thus, it is less likely than not that Veteran's hypertension was due to or aggravated by coronary artery disease. The physician reviewed the virtual files and recent examination, but she did not meet with the Veteran in person.

The Veteran is presumed to have been exposed to herbicides as a result of his service in Vietnam.  38 U.S.C.A. § 1116(f) (West 2014).  Service connection is presumed for listed diseases becoming manifested in veterans exposed to herbicides in Vietnam.  38 U.S.C.A. § 1116(a) (West 2014).  In addition, whenever the Secretary determines on the basis of sound medical and scientific evidence that a positive association exists between the exposure of humans to herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1) (West 2014).

The Secretary has not made a formal determination that there is a positive association between hypertension and herbicide exposure; however, a study requested by former Secretary Edward Shinseki, has recently found that there is a positive association.   Cypel YS, Kress AM, Eber SM, Schneiderman AI, Davey VJ.Format
* Summary
* Summary (text)
* Abstract
* Abstract (text)
* MEDLINE
* XML
* PMID List
; Herbicide Exposure, Vietnam Service, and Hypertension Risk in Army Chemical Corps Veterans J Occup Environ Med. (2016 Nov; 58 (11):1127-1136); available at: www.publichealth.va.gov/epidemiology/studies/vientam-army-chemical-corps.asp. 

Previous studies have also suggested an association. Cypel Y, Kang H. Mortality patterns of Army Chemical Corps Veterans who were occupationally exposed to herbicides in Vietnam. Ann Epidemiol 2010; 20:339-346. Kang HK, Dalager NA, Needham LL, Patterson DG Jr., Lees PS, Yates K, Matanoski GM. Health status of Army Chemical Corps Vietnam Veterans who sprayed defoliant in Vietnam.  Am J Ind Med 2006;49:875-884. Kang HK, Dalager NA, Needham LL, Patterson DG Jr., Matanoski GM, Kanchanaraksa S, Lees PS.  U.S. Army Chemical Corps Vietnam Veterans health study: Preliminary results. Chemosphere 2001; 43:943-949. Dalager NA, Kang HK. Mortality among Army Chemical Corps Vietnam Veterans. Am J Ind Med 1997;31:719-726. Thomas TL, Kang HK. Mortality and morbidity among Army Chemical Corps Vietnam Veterans: A preliminary report. Am J Ind Med 1990;18:665-673. - See more at: http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp#sthash.pat58Q3q.dpuf

The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange (AO) and hypertension. See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011). 

Given the scientific and medical evidence, and resolving reasonable doubt in the Veteran's favor; the Board finds that the Veteran's current hypertension is a result of his exposure to herbicides in Vietnam.


ORDER

Service connection for hypertension is granted.


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


